Citation Nr: 0917565	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  07-38 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar 
spine disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a right elbow 
disability.

4.  Entitlement to service connection for a bilateral ankle 
disability.

5.  Entitlement to service connection for a right knee 
disability.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to an initial evaluation in excess of 10 
percent for left knee disability, status post left patellar 
realignment surgery.

8.  Entitlement to an initial compensable evaluation for 
scars.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 2002 to May 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
October 2005 and February 2006 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran is 
not currently diagnosed with chronic thoracolumbar spine 
disorder.

2.  The competent medical evidence shows that the Veteran is 
not currently diagnosed with a chronic right shoulder 
disorder.

3.  The competent medical evidence shows that the Veteran is 
not currently diagnosed with a chronic right elbow disorder.

4.  The competent medical evidence shows that the Veteran is 
not currently diagnosed with a chronic bilateral ankle 
disorder.

5.  The competent medical evidence shows that the Veteran is 
not currently diagnosed with chronic right knee disorder.

6.  The record does not demonstrate that the Veteran has a 
current bilateral hearing loss disability for VA compensation 
purposes.

7.  The Veteran's service connected left knee disability is 
manifested by complaints of pain, full extension and flexion 
limited to 130 degrees; it is not manifested by flexion 
limited to 30 degrees or extension limited to 15 degrees, 
ankylosis, subluxation, instability, impairment of the tibia 
or fibula, or genu recurvatum.
  
8.  The Veteran's scars from his left knee surgery are 
superficial and 6-centimeters long; they are not noted to be 
unstable, painful on examination, and are not shown to cause 
functional impairment.
 

CONCLUSIONS OF LAW

1.  The Veteran does not have a chronic thoracolumbar spine 
disability that was incurred in or aggravated by active 
service.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  The Veteran does not have a chronic right shoulder 
disability that was incurred in or aggravated by active 
service.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  The Veteran does not have a chronic right elbow 
disability that was incurred in or aggravated by active 
service.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

4.  The Veteran does not have a chronic bilateral ankle 
disability that was incurred in or aggravated by active 
service.   38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

5.  The Veteran does not have a chronic right knee disability 
that was incurred in or aggravated by active service.   38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

6.  The Veteran does not have bilateral hearing loss that was 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

7.  The criteria for an evaluation in excess of 10 percent 
for the Veteran's left knee disability, status post left 
patellar realignment surgery have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic 
Codes 5256-5263 (2008).

8.  The criteria for a compensable evaluation for scars due 
to knee surgery have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 7803-
7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the issues of increased evaluation, the Board 
notes that these issues arise from a notice of disagreement 
as to the initial ratings assigned, and as such, represent a 
"downstream" issue as referenced in VAOPGCPREC 8-2003 
(December 22, 2003), summary published at 69 Fed. Reg. 25,180 
(May 5, 2004), a precedent opinion of VA's General Counsel 
that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 
C.F.R. § 14.507).  The opinion states that if, in response to 
notice of its decision on a claim for which VA has already 
given the 38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly-
raised issue.  With regard to the instant case, the Board 
finds that adequate 38 U.S.C. § 5103(a) notice was provided 
as to the original claims for service connection in June 
2005, and as such, the rating assignment issues on appeal 
fall within the exception for the applicability of 38 
U.S.C.A. § 5103(a).

The Board also acknowledges the specific requirements for 
VCAA notices in increased rating claims.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the Board determines 
that these requirements do not apply to initial rating 
claims, such as the issues now before the Board.  Initially, 
the Board notes that Vazquez-Flores was an appeal of an 
increased rating claim, not an initial rating claim.  More 
importantly, the Court's decision distinguishes the notice 
requirements therein defined from the notice required for 
initial rating claims.  Specifically, the Court, after 
outlining the notice requirements for increased rating 
claims, states that the notice in an increased rating claim 
must also provide examples of the medical and lay evidence 
that are relevant to establishing entitlement to increased 
compensation, "[a]s with proper notice for an initial 
disability rating."  Id. at 43.  Thus, the Board concludes 
that the Court intended the requirements outlined in its 
decision to apply only to increased rating claims, and 
therefore, these requirements are not applicable to the 
instant claim.  Based on the above analysis, the notice 
requirements for the initial rating claim have been met.

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in June 2005, March 2006, 
and December 2007 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  
Together, the letters informed the appellant of what evidence 
was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence, as well as how VA determines disability ratings and 
effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2005, March 2006, and December 2007 letters 
told him to provide any relevant evidence in his possession.  
See Pelegrini, 18 Vet. App. at 120.  

Although not all of these letters were sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and a statement of the case 
(SOC) was provided to the Veteran in September 2007.  

The Veteran's service treatment records have been associated 
with the claims file.  Private medical records were received 
by VA in September 2007.  The Veteran has identified no other 
medical records, VA or private, for VA to obtain on his 
behalf.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The Veteran was also accorded VA examinations in August 2005, 
September 2005, and December 2005. 38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The August 2005 and September 2005 VA examination 
reports are thorough.  The examinations in this case are 
adequate upon which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a chronic thoracolumbar spine disability, a 
chronic right shoulder disability, a chronic right elbow 
disability, a chronic bilateral ankle disability, a chronic 
right knee disability or chronic bilateral hearing loss is 
factually shown during service.  The Board concludes it was 
not.

The Veteran's service treatment records indicate that he 
presented with complaints of low back pain with onset two 
days prior without trauma after moving furniture.  Diagnosis 
was muscle strain, thoracic spine. 

The service treatment records also indicate that the Veteran 
was evaluated on July 29, 2004 and that he reported chronic 
pain in his right knee, right shoulder pain with strenuous 
physical activity or lifting, low back pain after lifting or 
prolonged periods of standing or sitting, and subjective 
hearing loss.  The examiner noted that his current audiogram 
was within normal limits of an H1 profile and that he had an 
evaluation at sick call for his shoulder and low back pain 
and received no specific treatment for the shoulder but was 
treated conservatively for his back.  Physical examination 
demonstrated mild tenderness to palpation about the medial 
superior scapular margin and about the posterior area of the 
right shoulder, no acromioclavicular joint tender, and no 
rotator cuff tenderness.  The examiner noted that the Veteran 
had full active range of motion, negative apprehension test, 
and mild crepitus with rotation of the shoulder.  The spine 
was in line without stepoffs or deviations.  There was 
minimal generalized paravertebral tenderness to palpation but 
negative midline or sacroiliac joint tenderness, negative 
waddle signs, and negative straight leg raise test.  Deep 
tendon reflexes were 2+ throughout, strength was 5/5 
throughout, and sensation was intact to light touch 
throughout.  Babinski's was downgoing bilaterally, and 
negative clonus was present.  The Veteran also demonstrated 
normal range of motion of both knees.  Report of Medical 
Examination evaluated the Veteran's upper extremities, lower 
extremities, spine, and scars as abnormal.  

The Board cannot conclude a "chronic" condition of the 
spine, right shoulder, right knee, or hearing loss was 
incurred during service.  A disorder cannot be considered 
"chronic" without some indication that a chronic disorder 
exists.  

With respect to the Veteran's right elbow and ankles, the 
service treatment records are absent complaints, findings or 
diagnoses of a chronic right elbow or chronic bilateral ankle 
disorder during service.  On the clinical examination for 
separation from service, no mention was made regarding either 
the Veteran's right elbow or either ankle.  

Thus, there is no medical evidence that shows that the 
Veteran suffered from chronic disorder of the thoracolumbar 
spine, right shoulder, right elbow, either ankle, or right 
knee during service or that the Veteran suffered from chronic 
hearing loss during service. 

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

The Veteran was afforded a VA examination in September 2005.  
The Veteran complained of low back pain since 2003 of 
insidious onset.  The Veteran reported the pain was 
intermittent in nature and ranged from no pain to pain of 
8/10 severity.  The Veteran denied radiation into his lower 
extremities, numbness, tingling, any bowel or bladder 
involvement, or that the pain was exacerbated by valsalva.  
The Veteran reported that his back pain was worse when he was 
on his feet all day or when he was doing heavy lifting and 
was better when he was prone or supine and also with heat.  
The Veteran noted no incapacitating episodes for the prior 12 
months.  The Veteran noted that he was seen for back pain in 
the military on June 30, 2003 which was diagnosed as a 
thoracic muscle sprain after he was lifting some heavy 
mechanical parts and tools, he was treated with Skelaxxin and 
Indocin and he did not seek further medical treatment but had 
intermittent pain since that time.  The Veteran noted that he 
did not use an assistive device to ambulate.

Physical examination demonstrated flexion to 90 degrees, 
extension to 30 degrees, lateral bending to 30 degrees, and 
rotation to 30 degrees.  The Veteran had no tenderness to 
palpation along the thoracic or lumbar paraspinals, there was 
no obvious scoliosis, and there was no midline tenderness.  
The Veteran did have slightly more prominent left 
thoracolumbar paraspinal musculature than the right.  There 
was no sacroiliac, piriformis, or greater trochanteric 
tenderness to palpation.  Seated and supine straight leg 
raises were negative, Patric's test was negative bilaterally, 
strength was 5/5 bilaterally with hip flexion, knee 
extension, knee flexion, ankle dorsiflexion, ankle plantar 
flexion, and EHL.  Sensation to pinprick was intact in the 
L2-S1 dermatomes of the bilateral lower extremities, 
bilateral Achilles and patellar muscle stretch reflexes were 
2+, Babinski was downgoing bilaterally, and piriformis 
stretch was negative bilaterally.  The Veteran's gait was 
narrow based, steady, and non antalgic.   

The examiner's impression was mechanical thoracolumbar back 
pain.  The examiner noted that he believed it was entirely 
muscular in origin and that there was no evidence of any 
neurologic involvement whatsoever.  The examiner noted that 
it had been estimated that 20 to 40 percent of people will 
experience low back pain at some point in their lives and 
that given the intermittent nature of the Veteran's problem 
exacerbated by heavy lifting, he believed that the Veteran 
was most likely using improper lifting technique.  The 
examiner also noted that he did find some muscular tightness 
on exam but noted that it was his opinion that this was less 
likely caused by or a result of his muscle strain in service.  
The examiner explained that the Veteran stated that he had 
pain-free days in which he had no symptoms and that he 
believed that the Veteran's back pain was not an ongoing 
problem but restrains at each occurrence when he performs an 
activity.  The examiner also explained that muscle strains in 
general are expected to heal themselves completely and do not 
lead to permanent disability or dysfunction.  The examiner 
also stated that he did not identify any other chronic 
medical conditions, except for left knee pain status post 
left patellar realignment surgery and mechanical 
thoracolumbar back pain at that time. 

The Veteran underwent a VA audio examination in December 
2005.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
20
LEFT
15
20
20
15
10

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.

With respect to the Veteran's right shoulder and bilateral 
ankles, the medical records are absent any complaints of or 
treatment for a current disability.  

With respect to the Veteran's mechanical thoracolumbar back 
pain, right shoulder pain, and right knee pain, these are 
actually just reported symptomatology.  Without a recognized 
injury or disease entity, VA is not authorized to award 
compensation for reported symptomatology.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for 
"a particular injury or disease resulting in 
disability..."); see also Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); aff'd in part sub nom.   Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) 
(The CAVC held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.)

Thus, in the absence of competent evidence which suggests 
that the Veteran's thoracolumbar spine pain, right shoulder 
pain, right elbow pain, bilateral ankle pain, or right knee 
pain constitutes a chronic disability, the Board has no basis 
on which to consider any of these complaints as more than 
medical findings or symptoms.  The Veteran's own assertions 
to the contrary do not constitute competent medical evidence 
in support of his claim.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

With respect to the issue of service connection for bilateral 
hearing loss, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 
decibels or greater; or when the thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385.  Further, the 
Court has indicated that the threshold for normal hearing is 
between 0 and 20 decibels, and that higher thresholds show 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 
155, 157 (1993).  Thus, there is no medical evidence of a 
current bilateral hearing loss as defined by VA regulation.  
  
Absent a showing of a current chronic disability which could 
be related to service, entitlement to service connection must 
be denied.  As the preponderance of the evidence is against 
the above claims, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The Veteran is appealing the original assignment of 
disability evaluations following awards of service connection 
for left knee pain, status post left patellar realignment 
surgery and scars as residuals of knee surgeries.  As such, 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

	Left Knee

The Veteran's left knee disability is rated under Diagnostic 
Code 5259 for symptomatic semilunar removal of cartilage.  
See 38 C.F.R. § 4.71a, DC 5259.  This code provides for the 
assignment of a 10 percent rating where there is evidence of 
a symptomatic knee status post semilunar removal of 
cartilage.  Ten percent is the highest disability rating 
provided by DC 5259.  Diagnostic Code 5258 provides for a 20 
percent rating where the symptoms include frequent episodes 
of "locking," pain and effusion into the joint.

The Veteran underwent a VA examination in September 2005.  
The Veteran reported that in August 2003, he underwent 
arthroscopic partial meniscectomy of his left lateral 
meniscus as well as a lateral patellar retinacular release.  
Subsequently, in May 2004, he underwent left knee proximal 
distal patellar realignment secondary to extensor mechanism 
malalignment.  The Veteran complained of pain ranging from 2-
9/10 infra patellarly on the lateral aspect medially 
suprapatellarly with the superior pain being an ache and the 
inferior pain being sharp exacerbated by lifting or running.  
The Veteran reported that he occasionally wears a knee brace 
when he is going to work out but denied any dislocations, 
locking, or catching.  The Veteran stated that he believed 
the pain is related to where the screws are located.

Physical examination demonstrated zero degrees of extension 
and 130 degrees of flexion.  After repetitive motion exercise 
was reassessed with no change in ranges.  There Veteran 
demonstrated mild tenderness to palpation just superior to 
the patella as well as just inferior to the patella.  There 
was no joint effusion, no erythema, and no warmth.  There was 
no patella apprehension with manipulation.  Patellar blotting 
was negative, and varus and valgus stress testing in full 
extension and 30 degrees of knee flexion did not reveal any 
laxity.  Lachman anterior and posterior drawer testing as 
well as McMurray's and Apley compression tests were negative.  
Strength was 5/5 with knee extension and flexion.  Bilateral 
Achilles and patellar muscle stretch reflexes were 2+.  The 
Veteran's gait was noted to be narrow based, steady, and non 
antalgic.

Based on the VA examination finding no evidence of 
"locking" or effusion into the joint, the Board cannot 
reasonably conclude an increased rating is warranted under 
Diagnostic Code 5258.

No higher rating under a different diagnostic code can be 
applied.  The Board notes that there are other Diagnostic 
Codes relating to knee disorders, such as Diagnostic Code 
5256 (ankylosis of the knee), Diagnostic Code 5257 (for 
recurrent subluxation or lateral instability), Diagnostic 
Code 5260 (limitation of flexion), Diagnostic Code 5261 
(limitation of extension), Diagnostic Code 5262 (impairment 
of the tibia and fibula) and Diagnostic Code 5263 (for genu 
recurvatum).  The record is absent current objective findings 
of ankylosis, subluxation, instability, impairment of the 
tibia or fibula, or genu recurvatum.

With respect to Diagnostic Codes 5261 and 5262, normal (full) 
range of motion of the knee is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  
Limitation of flexion of a leg (knee) is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  
Limitation of extension of a leg (knee) is rated 0 percent 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  38 
C.F.R. § 4.71a, Code 5261.

The record shows that on VA examination in September 2005, 
the Veteran demonstrated full extension and flexion limited 
to 130 degrees.  

Even taking in consideration the Veteran's complaints of 
pain, the Board finds that the Veteran's service-connected 
left knee disability does not warrant an evaluation in excess 
of 10 percent.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Board finds that the 
evidence does not indicate that the range of motion nearly 
approximates flexion limited to 30 degrees or extension 
limited to 15 degrees.  

Applying all of the appropriate diagnostic codes, the 
objective assessment of the Veteran's service-connected left 
knee pain status post left patellar realignment surgery 
suggests that he does not have sufficient symptoms so as to 
warrant an evaluation in excess of 10 percent.

        Scars

The Veteran's scars as residuals of knee surgeries have been 
assigned a noncompensable rating.  Scars are evaluated 
pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  
The criteria under these Diagnostic Codes were amended in 
October 23, 2008.  However, the amended criteria are not 
applicable here, as they apply only to claims filed on or 
after the effective date.  Final Rule, 73 FR 54708 (September 
23, 2008).  

The Veteran underwent a VA scar examination in August 2005.  
The examiner noted that the Veteran had two scars from left 
knee surgeries.  The first scar, located centrally above the 
left knee cap, measured 6-centimeters.  The scar was noted to 
be superficial, without inflammation, edema, or keloid 
formation.  The color was slightly hyperpigmented and there 
was no induration, inflexibility, or limitation of function 
caused by the scar.  The second scar, located on the lateral 
aspect of the left knee, was longitudinal and measured 6-
centimeters.  The scar was noted to be nontender, 
nonadherent, stable, slightly depressed and superficial.  
There was no underlying deep tissue loss, and there was no 
inflammation, edema, or keloid formation.  The color was 
slightly hyperpigmented, and there was no induration, 
inflexibility, of limitation of function caused by the scar.  

A compensable evaluation of the Veteran's left knee scars is 
not appropriate as the left knee surgical scars are not 
located on the head, neck, or face (Diagnostic Code 7800); do 
not meet threshold size requirements (Diagnostic Codes 7801 
and 7802); are not noted to be unstable (Diagnostic Code 
7803); are not painful on examination (Diagnostic Code 7004) 
and have not been shown to cause functional impairment 
(Diagnostic Code 7805).

Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling. Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling. Scars in an area or areas exceeding 72 square 
inches (465 sq. cm.) are rated 30 percent disabling.  Scars 
in an area or areas exceeding 144 square inches (929 sq.cm.) 
are rated 40 percent disabling.  Note (1) to Diagnostic Code 
7802 provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage.  38 C.F.R. § 4.118 (2008).

Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118.

Applying all of the appropriate diagnostic codes, the 
objective assessment of the Veteran's service-connected left 
knee scar disability suggests that he does not have 
sufficient symptoms so as to warrant a compensable 
evaluation.

	Extraschedular Consideration

The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating is warranted include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board 
finds no evidence that the Veteran's service-connected left 
knee disability, including the scars, presents such an 
unusual or exceptional disability picture at any time so as 
to require consideration of an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The 
disability does not result in symptoms not contemplated by 
the criteria in the rating schedule.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation. 




ORDER

1.  Entitlement to service connection for a thoracolumbar 
spine disability is denied.

2.  Entitlement to service connection for a right shoulder 
disability is denied.

3.  Entitlement to service connection for a right elbow 
disability is denied.

4.  Entitlement to service connection for a bilateral ankle 
disability is denied.

5.  Entitlement to service connection for a right knee 
disability is denied.

6.  Entitlement to service connection for bilateral hearing 
loss is denied.

7.  Entitlement to an initial evaluation in excess of 10 
percent for left knee disability, status post left patellar 
realignment surgery, is denied.

8.  Entitlement to an initial compensable evaluation for 
scars is denied.



______________________________________________
Milo H. Hawley
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


